This is an appeal from an order of the District Court of Smith County, Texas, admitting to probate the will of Mrs. Eugenia Thweatt. It involves the same state of facts and the same questions of law, in part, as are set out in Highsmith v. Tyler State Bank  Trust Company,194 S.W.2d 142, in which suit an opinion of this court written by Chief Justice Hall has been handed down this day. Both appeals arise out of the same trial in the court below. The controlling question presented in the appeal herein is whether the judgment rendered in the District Court of Smith County is void by reason of the fact that the *Page 146 
plaintiff in error in such cause, Walter H. Coleman, a defendant below, did not join in a waiver of a jury trial with the other parties plaintiff and defendant.
Inasmuch as this question is discussed and passed upon in the case of Highsmith v. Tyler State Bank  Trust Company, and is decided adversely to the contention of plaintiff in error herein, we adopt such opinion in the instant case. By reason of the conclusion reached in the above styled case, the judgment of the trial court in this appeal is affirmed.